                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


Michael Moore,                      )
                                    )
              Petitioner,           )                Civil Action No. 9:18-cv-1050-TLW
v.                                  )
                                    )
Warden F.C.I. Edgefield,            )                              ORDER
                                    )
              Respondent.           )
____________________________________)

       Petitioner Michael Moore brought this action, pro se, challenging his convictions and

sentence pursuant to 28 U.S.C. § 2241. ECF No. 1. This matter now comes before the Court for

review of the Report and Recommendation filed on June 7, 2018 by United States Magistrate Judge

Bristow Marchant, to whom this case was previously assigned pursuant to 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02(B)(2), (D.S.C.). ECF No. 6. The Report recommends that this case be

dismissed without prejudice and without requiring Respondent to file a return. Id. Petitioner filed

objections to the Report, and this case is now ripe for disposition. ECF No. 9.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections …. The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo, the Report,

the applicable law, the Objections, and all other relevant filing. For the reasons articulated by the

Magistrate Judge, it is hereby ORDERED that Petitioner’s objections, ECF No. 9 are

OVERRULED, and the Magistrate Judge’s Report, ECF No. 6, is ACCEPTED. The Petition,

ECF No. 1, is hereby DISMISSED without prejudice and without requiring Respondent to file a

return. See ECF No. 6; see also Beckles v. United States, 137 S. Ct. 886, 895 (2017) (“[T]he

advisory Sentencing Guidelines are not subject to a vagueness challenge under the Due Process

Clause and that § 4B1.2(a)’s residual clause is not void for vagueness.”).

       IT IS SO ORDERED. 1

                                                              __s/Terry L. Wooten______
                                                              Chief United States District Judge

February 5, 2019
Columbia, South Carolina




1
 Unlike in a § 2254 or § 2255 proceeding, it is not necessary for a petitioner to obtain a certificate
of appealability to appeal an order dismissing a § 2241 petition. Sanders v. O’Brien, 376 F. App’x
306, 307 (4th Cir. 2010).
